Citation Nr: 0803112	
Decision Date: 01/29/08    Archive Date: 02/08/08	

DOCKET NO.  04-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
essential hypertension. 

2.  Entitlement to service connection for bilateral elbow 
numbness.   

3.  Entitlement to service connection for bilateral wrist 
numbness.   

4.  Entitlement to service connection for a disorder 
characterized by "breathing problems." 

5.  Entitlement to an evaluation in excess of 30 percent for 
bilateral tinea pedis. 

6.  Entitlement to an evaluation in excess of 50 percent for 
major depressive disorder (claimed as post-traumatic stress 
disorder, and previously claimed as depression).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003, September 2004, and November 2004 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In a rating decision of August 2001, the RO denied 
entitlement to service connection for hypertension.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  Since the time of the August 2001 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of whether new and material evidence has 
been submitted sufficient to reopen a previously-denied claim 
for service connection for hypertension, and increased 
ratings for service-connected tinea pedis and major 
depressive disorder is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  



FINDINGS OF FACT

1.  A disorder characterized by bilateral elbow numbness is 
not shown to have been present in service, or at any time 
thereafter.

2.  A disorder characterized by bilateral wrist numbness is 
not shown to have been present in service, or at any time 
thereafter.  

3.  A disorder characterized by "breathing problems" is not 
shown to have been present in service, or at any time 
thereafter.


CONCLUSIONS OF LAW

1.  A disorder characterized by bilateral elbow numbness was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  A disorder characterized by bilateral wrist numbness was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  A disorder characterized by "breathing problems" was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; as 
well as service medical records, and both VA and private 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The veteran in this case seeks service connection for 
bilateral elbow and wrist numbness, as well as for a disorder 
characterized by "breathing problems."  In pertinent part, it 
is contended that all of those disabilities had their origin 
during the veteran's period of active military service, at 
least in part due to exposure to toxic fumes and/or gasses.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of elbow or wrist numbness, or "breathing problems."  
While at the time of a service separation examination in 
March 1998, the veteran gave a history of asthma, as well as 
shortness of breath and tightness in the chest, it was noted 
at the time that those complaints were not substantiated by 
documentation in the veteran's medical records.  Moreover, a 
physical examination of the veteran's lungs and upper 
extremities conducted at service separation was within normal 
limits, and no pertinent diagnoses were noted.  

In point of fact, it has yet to be demonstrated that the 
veteran suffers from a chronic disability or disabilities 
productive of numbness in his wrists or elbows, or "breathing 
problems."  Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in a disability.  38 U.S.C.A. §§  1110, 1131.  
Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession 
which pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in April 2004.  In that 
letter, VA informed the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to his claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, as well as VA and private treatment records 
and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for bilateral elbow numbness is denied.  

Service connection for bilateral wrist numbness is denied.

Service connection for a disorder characterized by "breathing 
problems" is denied.





REMAND

In addition to the above, the veteran in this case seeks 
service connection for essential hypertension (on a new and 
material basis), as well as increased evaluations for service 
connected tinea pedis and major depressive disorder.  In 
pertinent part, it is contended that the veteran's 
hypertension had its origin during his period of active 
military service.  The veteran further contends that current 
manifestations of his service-connected tinea pedis and major 
depressive disorder are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the respective schedular evaluations now 
assigned.

As regards the veteran's claims for increased evaluations, it 
would appear that, based on the evidence of record, the 
veteran most recently underwent a VA compensation & pension 
examination for evaluation of his service-connected major 
depression in October 2004, more than three years ago.  That 
same evidence discloses that these veteran's most recent VA 
dermatologic examination was in March 2003, almost five years 
ago.  Since the time of those examinations, the veteran has 
undergone continued treatment for his service-connected 
psychiatric and dermatologic disabilities.  More 
specifically, in April 2003, only one month after the 
aforementioned VA dermatologic examination, the veteran was 
shown to exhibit chronic eczematous changes in his left foot, 
as characterized by hyperpigmentation on the dorsum of the 
foot covering 50 percent of the surface area.  The medial 
aspect of the plantar surface of the veteran's right foot 
showed evidence of multiple large chronic healing blisters, 
as well as hyperkeratosis covering 40 percent of the surface 
area.  One month later, in May 2003, the veteran's left foot 
showed evidence of hyperkeratosis and parakeratosis with 
focal collections of acute inflammatory cells.  Three months 
later, in August 2003, the medial arch and lateral aspect of 
the veteran's right foot showed evidence of crusting, with 
eroded vesicles, and scaling plaques, as well as some 
maceration between the web spaces of the 4th and 5th toes 
bilaterally.  

Finally, in October 2006, the veteran was seen for "problems" 
which occurred after he "ran out" of psychotropic 
medication.  According to the veteran, he had begun to have 
flashbacks related to his military experience, as well as 
thoughts that some of his co-workers were "plotting against 
him," difficulties which eventually led to him losing his 
job.  Reportedly, at one point, the veteran was given a test 
which showed that he had forgotten much of the technical 
information he had previously known.

Under the circumstances, the Board is of the opinion that 
additional, more contemporaneous VA examinations would be 
appropriate prior to a final adjudication of the veteran's 
claims for increased ratings.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992); and VAOPGCPREC 11-95 (April 7, 
1995).  

As regards the veteran's claim for service connection for 
essential hypertension, the Board notes that, during the 
pendency of this appeal, on March 31, 2006, the Court issued 
a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006) which established new requirements regarding VCAA 
notice and reopening claims.  In that decision, the Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter which describes which evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

In the case at hand, while in correspondence of April 2004, 
the veteran was provided with a basic description of what 
constitutes "new and material" evidence, he has yet to be 
provided with notice which fully complies with the newly-
specified criteria as noted in Kent, supra (i.e., the type of 
evidence which would be new and material based on the reasons 
for the prior denial).  Under the circumstances, proper 
notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
essential hypertension.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO/AMC should review the 
veteran's file, and ensure that the 
veteran and his representative are sent a 
corrected VCAA notice under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) which advises the 
veteran and his representative of the 
evidence and information necessary to 
reopen his previously-denied claim (for 
service connection for hypertension), and 
which notifies him and his representative 
of the evidence and information necessary 
to establish his entitlement to the 
underlying claim for the benefit sought, 
that is, service connection.  

The veteran and his representative should 
also be advised of what constitutes new 
and material evidence sufficient to 
reopen his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the prior denial, as outlined by the 
Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
additional VA psychiatric and 
dermatologic examinations in order to 
more accurately determine the current 
severity of his service-connected major 
depressive disorder and bilateral tinea 
pedis.  The RO/AMC is advised that the 
veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on his 
claim.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the psychiatric 
examination, the examiner should assess 
the current severity of the veteran's 
service-connected major depressive 
disorder.  In this regard, all symptoms 
attributable solely to the service-
connected disorder should be reported.  
The examiner should address how each of 
the veteran's symptoms affects his social 
and occupational adaptability.  Following 
a review of the relevant evidence in the 
claims file, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist should assign 
a Global Assessment of Functioning (GAF) 
score pertaining to the veteran's major 
depressive disorder.

Following completion of the dermatologic 
examination, the examiner should 
specifically comment regarding the 
severity of the veteran's service-
connected bilateral tinea pedis, to 
include a description of the percentage 
of the veteran's entire body or exposed 
areas affected, as well as the need (or 
lack thereof) for topical and/or systemic 
therapy.  Should it be determined that 
the veteran's service-connected tinea 
pedis requires systemic therapy, an 
additional comment is requested regarding 
whether such therapy is needed on an 
intermittent, near constant, or constant 
basis and the total duration of such 
therapy over a 12-month period.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.  

4.  Thereafter, the RO//AMC should review 
the veteran's claim for service 
connection for essential hypertension, as 
well as his claims for increased 
evaluations for service-connected major 
depressive disorder and bilateral tinea 
pedis.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in August 2007.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


